Citation Nr: 1224189	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  11-26 640	)	DATE
	)
	)



THE ISSUE

Entitlement to direct payment of attorney fees based on a March 8, 2011 rating action.  



WITNESS AT HEARING

Claimant



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 determination by the Muskogee, VA Regional Office, RO which found the claimant was not entitled to attorney fees based on a March 8, 2011 rating action that there were clear and unmistakable errors in September 2004 and October 2005 rating actions.  

A hearing at the RO before the undersigned was held in November 2011.  


FINDING OF FACT

On January 20, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant (attorney) that he wished to withdraw his appeal for direct payment of attorney fees based on a March 8, 2011 rating decision.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant (attorney) has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


